Citation Nr: 0002273	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-24 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of malaria.  

2.  Entitlement to service connection for claimed disability 
manifested by numbness of the left leg.  

3.  Entitlement to service connection for liver disorder 
claimed as due to the exposure to Agent Orange.  

4.  Entitlement to an increased rating for the service-
connected cervical disc disease, residuals of herniated 
nucleus pulposus, currently evaluated as 30 percent 
disabling.  

5.  Entitlement to an increased rating for the service-
connected lumbar disc disease, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967 and from July 1979 to July 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the RO.  



FINDINGS OF FACT

The veteran has presented evidence which shows that his claim 
of service connection for malaria is plausible.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for malaria.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991). Service connection 
may also be granted for malaria where it is manifest to a 
degree of 10 percent or more within the first postservice 
year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran asserts that malaria had its onset in service.  
The service medical records do not show a diagnosis of 
malaria.  However, the evidence of record also includes the 
April 1995 statement of Dr. Holland indicating that the 
veteran was evaluated in December 1993 and reported a history 
of being treated for malaria during military service in 
Vietnam in 1966.  He also reported that he treated by Dr. 
Dayton in Jacksonville, Florida with a diagnosis of recurrent 
malaria just prior to being seen by Dr. Holland in December 
1973.  It was also noted that he was seen again in September 
1984.  

The private examiner's statement is competent evidence 
suggesting that the veteran has current disability 
attributable to malaria which had its onset during active 
duty, satisfying the requirements of Caluza.  The Board 
therefore finds that the veteran has submitted a well-
grounded claim.  



ORDER

As the claim of service connection for malaria is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for malaria by the RO is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard, including an examination 
to determine whether there are current residual disability 
due to malaria.  

The veteran asserts that he currently suffers from numbness 
of the left leg due to disease or injury during service and 
from an enlarged liver due to exposure to Agent Orange.  
However, these assertions are not probative as a layperson is 
not competent to proffer an opinion regarding the etiology of 
the claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran should be provided an opportunity to provide all 
medical evidence to support his contentions regarding the 
claimed disabilities.  See 38 U.S.C.A. § 5103(a); Robinette, 
supra.  

Service connection is currently in effect for cervical disc 
disease, residuals of herniated nucleus pulposus, currently 
evaluated as 30 percent disabling under Diagnostic Codes 
5290-5293 and for lumbar disc disease, evaluated as 10 
percent disabling under Diagnostic Codes 5293-5292.  

The most recent VA examination was conducted in September 
1997.  The examiner noted that the veteran underwent cervical 
discectomy in June 1997 and currently complained of residual 
numbness in the left hand.  The examiner noted limited motion 
of the cervical spine secondary to prior cervical fusion and 
indicated there was no evidence of pain with neck motion. The 
impression was that of residual paresthesias of the left hand 
and forearm following cervical discectomy at C6-7.  There 
were no findings or diagnosis regarding the lumbar spine.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination is inadequate for 
evaluation purposes, because it does not include sufficient 
detail for rating the disability at issue; further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1999).  In addition, any pertinent treatment records should 
be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the malaria since service 
and for his service-connected cervical 
spine and lumbar spine disabilities since 
September 1997.  In addition, the RO 
should instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he currently suffers 
from a separately ratable disability 
manifested by numbness of the left leg 
due to disease or injury which was 
incurred in or aggravated by service or 
liver disability due to exposure to Agent 
Orange during service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any residuals of the 
claimed malaria.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran has current residual 
disability due to malaria which was 
incurred in service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
cervical spine and lumbar spine 
disabilities.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with either 
the service-connected cervical or lumbar 
spine disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the lumbar and cervical spine.  
The examiner should also be requested to 
determine whether, and to what extent, 
both the lumbar and cervical spine 
exhibits weakened movement, excess 
fatigability, incoordination, subluxation 
or instability.  A complete rationale for 
any opinion expressed must be provided.  

4.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for malaria and should 
review the other remaining claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



